                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :

                v.                           :       CRIMINAL NOS. 19-414 &
                                                                   20-104
BAHAA DAWARA                                 :


                 GOVERNMENT’S CHANGE OF PLEA MEMORANDUM

        The United States of America, by its attorneys Jennifer Arbittier Williams, Acting United

States Attorney for the Eastern District of Pennsylvania, and Jeanine Linehan and Katherine E.

Driscoll, Assistant United States Attorneys, respectfully represent as follows:

      I.   INTRODUCTION

        Defendant Bahaa Dawara (“Bahaa”) is scheduled for a Change of Plea Hearing on

February 25, 2021 before the Honorable Juan R. Sanchez. On July 18, 2019, a grand jury sitting

in the Eastern District of Pennsylvania returned an indictment in Criminal Number 19-414,

charging Bahaa with conspiracy to commit arson, in violation of 18 U.S.C. § 844(n) (Count

One); conspiracy to use fire to commit a federal felony, in violation of 18 U.S.C. § 844(m)

(Count Two); malicious damage by means of fire of a building used in interstate commerce, in

violation of 18 U.S.C. § 844(i) (Count Three); wire fraud, in violation of 18 U.S.C. § 1343

(Counts Four through Seven); mail fraud, in violation of 18 U.S.C. § 1341 (Counts Eight and

Nine); use of fire to commit a federal felony, in violation of 18 U.S.C. § 844(h) (Count Ten);

and, aiding and abetting, in violation of 18 U.S.C. § 2, all arising from Bahaa’s agreement with

defendant Imad Dawara to use fire to destroy 239-241 Chestnut Street, Philadelphia,

Pennsylvania, on February 18, 2018. On February 27, 2020, a grand jury sitting in the Eastern



                                                 1
 District of Pennsylvania returned an indictment in Number 20-104, charging Bahaa with

 conspiracy to defraud the United States, in violation of 18 U.S.C. § 371, arising from his

 agreement with defendant Imad Dawara to knowingly defraud the United States by failing to

 accurately report and pay to the Internal Revenue Service what they in fact owed in federal

 income taxes for years 2015, 2016, and 2017. The defendant has agreed to plead guilty to Count

 One in Criminal Number 19-414 and Count One in Criminal Number 20-104. The government

 has agreed to dismiss Counts Two through Ten in Criminal Number Criminal Number 19-414 at

 the time of sentencing.

        II.     ELEMENTS OF THE OFFENSES

           A.     Count One, Criminal No. 19-414: Conspiracy to Commit Malicious Damage
                  by Means of Fire of a Building Used in Interstate Commerce (18 U.S.C.
                  § 844(n))

          Section 844(n) provides, “A person who conspires to commit any offense [in the arson

statute] shall be subject to the same penalties . . . as the penalties prescribed for the offense the

commission of which was the object of the conspiracy.”

           To establish that the defendants violated section 844(n), as it relates to Malicious Damage

 by Means of Fire of a Building Affecting Interstate Commerce (18 U.S.C. § 844(i)), the

 government must first prove beyond a reasonable doubt all the following elements of 18 U.S.C.

 § 844(i), which are as follows:

              1. The defendant set fire to damage or destroy, or in an attempt to damage or destroy,
                 property;

              2. The property was used in or affecting interstate or foreign commerce; and

              3. The defendant acted maliciously. 1



 1
     2 Modern Federal Jury Instructions – Criminal P. 30.01.

                                                      2
       To establish a violation of section 844(n), the government then must prove beyond a

reasonable doubt the following:

                   1. There was an agreement

                   2. The defendant knew of it; and,

                   3. The defendant knowingly and voluntarily joined. 2

       B.     Count One, Criminal No. 20-104: Conspiracy to Defraud the United States (18
              U.S.C. § 371)

       Section 371 provides, “If two or more persons conspire either to commit any offense

against the United States, or to defraud the United States, or any agency thereof in any manner or

for any purpose, and one or more of such persons do any act to effect the object of the

conspiracy, each shall be fined under this title or imprisoned not more than five years, or both.”

       To establish a violation of 18 U.S.C. § 371, the government must prove the following

elements:

        1. That two or more persons agreed “to defraud the United States,” as charged in the
           indictment. “Defraud the United States,” means to cheat the United States
           government or any of its agencies out of money or property. It also means to obstruct
           or interfere with one of the United States government’s lawful functions, by deceit,
           craft, trickery, or dishonest means;

        2. Bahaa Dawara was a party to or member of that agreement;

        3. That Bahaa Dawara joined the agreement or conspiracy knowing of its objective to
           defraud the United States and intending to join together with at least one other
           conspirator to achieve that objective; that is, that Bahaa Dawara and at least one




2
  Section 844(n) does not require proof of an overt act. See United States v. Walker, 2016 WL
1175134, at *4 (M.D. Ga. Mar. 24, 2016) (laying out elements and citing United States v.
Dougherty, 98 F. Supp. 3d 721 (E.D. Pa. 2015) for proposition that proof of an overt act is not
required); see also Dougherty, 98 F. Supp. 3d at 743 (same).
                                                 3
                other alleged conspirator shared a unity of purpose and the intent to achieve a
                common goal(s) or objective(s), to defraud the United States; and,

             4. That at some time during the existence of the agreement or conspiracy, at least one
                of its members performed an overt act to further the objective of the agreement. 3

      III.     STATUTORY MAXIMUM AND MANDATORY MINIMUM PENALTIES

         The defendant understands, agrees, and has had explained to him by counsel that the

Court may impose the following statutory maximum and mandatory minimum sentences:

               •   Criminal Number 19-414, Count One (conspiracy to commit arson): 20 years’

                   imprisonment, a 7-year mandatory minimum term of imprisonment, 3 years of

                   supervised release, a $250,000 fine, and a $100 special assessment; and,

               •   Criminal Number 20-104, Count One (conspiracy to defraud the United States): 5

                   years’ imprisonment, 3 years of supervised release, a $250,000 fine, and a $100

                   special assessment.

         The total maximum and mandatory minimum sentence in Criminal Nos. 19-414 and 20-

104 is: 25 years’ imprisonment, 7 years’ mandatory minimum imprisonment, 6 years of

supervised release, $500,000 fine, and a $200 special assessment. Combined, full restitution of

$22,209,727 also shall be ordered.

      IV.      GUILTY PLEA AGREEMENT

         As set forth in the guilty plea agreement, the parties agree, pursuant to Federal Rule of

Criminal Procedure 11(c)(1)(C), that the following specific sentence is the appropriate

disposition of this case:




3
    Third Circuit Model Jury Instructions § 6.18.371B.


                                                    4
            •   Criminal Number 19-414: Count One (conspiracy to commit arson): 7 years’

                imprisonment, 3 years of supervised release, a fine, if any, to be determined by

                the Court, and a $100 special assessment. Full restitution of $22,000,000 for

                losses resulting from conspiracy to commit arson shall be ordered.

            •   Criminal Number 20-104: Count One (conspiracy to defraud the United States): 2

                years’ imprisonment to be served consecutive to the 7 years imposed in Criminal

                Number 19-414, 3 years of supervised release to be served consecutive to the

                supervised release imposed in Criminal Number 19-414, a fine, if any, to be

                determined by the Court, restitution of $209,727 to the Internal Revenue Service

                may be ordered, and a $100 special assessment.

        If the Court does not accept this plea agreement, then either the defendant or the

government will have the right to withdraw from the plea agreement and insist that the case

proceed to trial.

        Pursuant to USSG § 6B1.4, the parties agree and stipulate that, as of the date of this

agreement, the defendant has demonstrated acceptance of responsibility for his offense, making

the defendant eligible for a 3-level downward adjustment under USSG §§ 3E1.1(a), (b).

        Regarding restitution, in Criminal No. 19-414, the Court shall order restitution jointly

against Imad and Bahaa Dawara in the amount of not less than $22,000,000, and in Criminal No.

20-104, the Court shall order Bahaa pay restitution in the amount of $209,727. The defendant

also agrees to the payment of restitution in these cases as set forth in the restitution payment

agreement, dated October 23, 2020.




                                                  5
     V.     FACTUAL BASIS FOR PLEA

        If this case were to proceed to trial, the government would prove the following facts,

among others, beyond a reasonable doubt, relating to Criminal No 19-414:

        From around December 2012 until February 18, 2018, Imad and Bahaa Dawara owned

and operated various restaurants and entertainment establishments at 239-241 Chestnut Street,

Philadelphia, Pennsylvania, with the Revolution Diner occupying the space at the time of the

arson. Imad Dawara and Bahaa Dawara agreed that they would set fire to the property and

devised a plan to do so. In the early morning hours of February 18, 2018, Bahaa Dawara used

gasoline to set fire to the basement of the Revolution Diner, knowing that people were sleeping

above him in their homes, while Imad Dawara stayed behind in a nightclub deliberately

constructing his alibi, all according to their plan.

        The fire raged for hours, warranting a four-alarm response from the Philadelphia Fire

Department that engaged in a defensive exterior suppression attack throughout the day.

The fire resulted in the injury of two firefighters, the complete destruction of a five-level multi-

purpose building that included private residences and a business, smoke and water damage to

adjacent buildings, the death of a resident’s pets, millions of dollars in loss to the victims and the

city of Philadelphia, and the significant risk of loss of life.

        Due to the structural damage to buildings, the Philadelphia Police Department closed the

200 block of Chestnut Street for months until Philadelphia License & Inspection declared it safe.

An extensive Origin and Cause investigation conducted by the Bureau of Alcohol, Tobacco,

Firearms, and Explosives and the Philadelphia Fire Department Fire Marshal’s Office, classified

the fire as incendiary. The investigation determined that the fire originated in the basement of




                                                    6
239 Chestnut Street and was the result of an open flame intentionally applied to gasoline,

specifically the vapors, poured on available combustibles located in the offices in the basement.

       The Dawara brothers' dangerous and malicious agreement to commit this violent crime

was based, in part, on their desire to collect an insurance policy that they purchased for the

property just 16 days before the fire, and as retribution against the landlord and other tenants of

the building who had sought to get them evicted.

       This arson affected interstate commerce because Imad and Bahaa Dawara were tenants

who were leasing 239-41 Chestnut Street, as were several other tenants, residents who were

renting their condominiums located above the Revolution Diner. In addition, a web design

company leased the unit directly above 239-41 Chestnut Street and they engaged in business

with clients outside the Commonwealth of Pennsylvania.

       If this case were to proceed to trial, the government would prove the following facts,

among others, beyond a reasonable doubt, relating to Criminal No 20-14:

       Beginning in 2012, Imad Dawara and Bahaa Dawara were brothers and co-owners of

RCL Management LLC (RCL), the corporation for the restaurant located at 239-41 Chestnut

Street, Philadelphia, Pennsylvania, that the United States has charged them with destroying by

arson. In addition to RCL, they also own and IB Management (IB Management), Noche, LLC

(Noche), and Baba Restaurant, LLC (Baba). By their own admissions, they owned Noche and

Baba through nominees. An investigation conducted by the Internal Revenue Service

(IRS)revealed that Imad Dawara and Bahaa Dawara used these nominee entities to conceal

income and assets from the IRS.

       Imad and Bahaa Dawara ran the gross receipts from Noche and Baba, including profits

Imad and Bahaa shared 50-50, through IB Management’s bank accounts. Despite that, they did



                                                  7
not report any of the cash deposits on IB Management’s filed tax returns or report any income or

loss from IB Management on their 2016 or 2017 personal returns.

       In and around May 2016, Imad Dawara and Bahaa Dawara purchased a nightclub, “B-

Side Complex,” located on Delaware Avenue in Philadelphia. Although Imad and Bahaa co-

owned and operated this nightclub, the tax forms associated with B-Side Complex listed other

individuals’ names as the owners. Initially, Imad and Bahaa Dawara put the ownership of the

nightclub under Noche, LLC, in the name of an employee of the nightclub who had zero

ownership interest. In 2017, they changed the ownership of the club to their business entity,

Baba. Like Noche, Imad and Bahaa listed a nightclub employee as the 100% shareholder of

Baba. That employee also had no ownership interest in the nightclub. Imad and Bahaa Dawara

failed to report the ordinary income of the nightclub, owned by Baba, as flow income on their

personal tax returns.

       In sum, Imad and Bahaa Dawara agreed to cause the filing of false Forms 1120S for RCL

for the years 2015 through 2016, and IB Management and Noche for the years 2015 through

2017; and, false Form 1120 for Baba for the year 2017. Imad and Bahaa Dawara did not report

any income from the B-Side Complex on their individual federal tax returns during years 2015

through 2017.




                                                8
    VI.     CONCLUSION

        The government respectfully submits that the foregoing provides a sufficient factual basis

for the guilty plea by the defendant. With the advice and consent of his attorney, the defendant

entered into the guilty plea agreement, and his decision to plead guilty appears to be knowing

and voluntary. For these reasons, the government asks that the Court accept the defendant’s

guilty plea.



                                                     Respectfully submitted,

                                                     JENNIFER ARBITTIER WILLIAMS
                                                     ACTING UNITED STATES ATTORNEY


                                                     s/ Jeanine Linehan
                                                     JEANINE LINEHAN
                                                     KATHERINE E. DRISCOLL
                                                     Assistant United States Attorneys




                                                9
                                CERTIFICATE OF SERVICE
       I hereby certify that I caused the foregoing to be served on counsel of record by electronic

mail as follows:

                                     Gerald Stein, Esquire
                                   Counsel for Bahaa Dawara




                                                    s/ Jeanine Linehan
                                                    JEANINE LINEHAN
                                                    KATHERINE E. DRISCOLL
                                                    Assistant United States Attorneys


Dated: February 24, 2021




                                               10
